Citation Nr: 1142965	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a fracture of the left mandible, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability evaluation for facial scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

The Veteran was scheduled for a videoconference hearing at the RO before a Veterans Law Judge in October 2011.  The Veteran failed to appear for the hearing and has not provided good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The service-connected residuals of a left mandible fracture are manifested by moderate displacement and inter-incisal range of motion limited to no less than 31 mm and lateral excursion to no less than 4 mm.  

2.  The scar residuals from the left mandible fracture are manifested by a .025 cm by .025 cm scar which is not tender, unstable, or manifested by one or more characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for the service-connected residuals of a left mandible fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9904, 9905 (2010).

2.  The criteria for a higher (compensable) rating for facial scars resulting from residuals of a fracture left mandible have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9904, a 0 percent disability rating is applicable for a slight displacement of the mandible, a 10 percent disability evaluation is contemplated for moderate displacement, and a 20 percent disability evaluation is warranted for severe displacement.  Ratings are dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 9904.

Under Diagnostic Code 9905 for temporomandibular articulation, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm.  A 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The Veteran's multiple facial scars have been rated under DC 7800.  In October 2008, the regulations pertaining to that diagnostic code were amended, effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable. 

Diagnostic Code 7800 pertains to the evaluation of scars or other disfigurement of the head, face or neck.  Under that code, a 10 percent rating is warranted under if there is one characteristic of disfigurement present.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features or two or three characteristics of disfigurement. A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features (nose, chin, forehead, eyes, ears, cheeks, lips), or, with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

Note (1) accompanying 38 C.F.R. § 4.118, DC 7800 explains that the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are the following: (1) a scar of 5 inches (13 centimeters) or more in length; (2) a scar at least one-quarter inch (0.67 centimeters) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in the an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) skin indurate and inflexible in an area 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note 1. 

In March 2006, the Veteran requested an increased evaluation for residuals of his left mandible fracture.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2006.  The examiner noted that the Veteran had been in a car accident in 1978, at which time he had fractured his lower jaw.  The examiner noted that surgery was performed at that time to place some type of hardware which was subsequently removed.  The current symptom was noted to be occasional pain, nothing severe.  There was no current treatment or medication for the current condition.  There was also no impairment.  The Veteran was easily able to use his jaw as normal.  The Veteran stated that he was not working at this time because of his dental condition.  He indicated that he became an alcoholic to cover-up.  

Dental examination revealed that the mandible and maxilla were within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  There was a defect of the buccal jawbone in the area of 18 and 19 due to post surgery of fracture.  

Temporomandibular articulation revealed the inter-incisal motion was within 31 to 40mm.  There was range of motion of right and left lateral excursion of more than 4 mm.  The examiner noted many tooth needs.  

Skin examination revealed a scar on the lower left mandible under the jaw area of teeth numbered 21 and 22.  The measurement of the scar was .025 cm in length by .025 cm in width.  The scar was level with no tenderness.  There was no present disfigurement, ulceration, adherence, inflammation, edema, or tissue loss associated with the scar.  There was also no abnormal texture or unstableness of the scar present.  

Panoramic x-ray tests were within normal limits, providing evidence against this claim.  There was a line appearing in the lower left area of the mandible.  

The examiner stated there was no change in the diagnosis and that the fracture had healed fine in the past 28 years since the time of the accident.  No treatment was required for the previous injury.  The subjective factor was occasional pain.  An additional subjective factor was minimal scarring from an incision made to drain infection post surgery.  The tooth/dental needs discussed were noted to be not a result of the accident.  

In his November 2006 notice of disagreement, the Veteran indicated that he did not agree with the examiner's statement that there was no disfigurement present.  He noted that as a result of the accident, there was a pushed up bone which did not properly heal.  He requested a higher evaluation based upon this.  

In a May 2007 statement, the Veteran indicated that there was a lump that was quite visible in his left jaw.  He stated that people constantly commented on the swelling and asked if he had an abscess or if he had just had dental work.  He further noted that his smile was crooked and off kilter.  He also reported that this was obvious to any lay person and should have been obvious to the examiner.  

In September 2007, treatment records were received from the Veteran's dentist, B. C., DDS, which made reference to treatment for his teeth.  

In his September 2007 substantive appeal, the Veteran indicated that the left side of his jaw looked like he had a golf ball in his mouth.  He reported that his lips drooped down on the left side which caused drooling.  The Veteran noted that he was enclosing photos and that he wanted the Board to see him in person so they could see the lump in his jaw and his drooping lips.  

The Veteran was afforded an additional VA examination in September 2009.  At the time of the examination, the Veteran complained of disfigurement and an inability to open wide as a result of a fractured jaw.  The Veteran was noted to have been in a car accident in 1978 resulting in a severe fracture of his left mandible, which was treated with wire stabilization but no surgical stabilization.  He reported that his lower left jaw had been disfigured ever since and that he had never been offered treatment for the problem.  His inability to open wide did not affect his daily habits or routines.  The Veteran did not take any medication for the problem.  His symptoms appeared to be stable.  

Visual examination revealed a partially dentulous mouth with no apparent sores or inflammation.  There was no apparent periodontal disease.  There was a Class I occlusion with crowding of the anterior teeth and a slight slide anteriorly into centric occlusion.  There was no deviation on opening.  The midline was not off in the closed position.  There were no significant lingual ridges or occlusal wear consistent with bruxism or malocclusion.  The segments of the left mandible had healed in a malposed position with the posterior segment being superior and the mental segment protruding laterally 2 mm.  There was slight pain on palpation of the inferior border of that area as well as sharp bony edges.  The TMJ was within normal limits with the exception of slight limitation in opening.  The Veteran had 35 mm in vertical and normal lateral excursions.  

The panoramic film clearly showed that the healed segments of the fracture were displaced but well healed.  There was atrophy of the posterior segment which exacerbated the visible contour of the left inferior border.  A diagnosis of status post left mandibular fracture with residuals of slight limitation in opening the jaw and pain on palpation of the mandible with sharp bony edges was rendered.  The examiner noted that the Veteran had subjective complaints of the esthetics of disfigurement and objective findings of radiographic evidence that the fractured segments were malpositioned.  

The examiner indicated that surgical reduction of the protruding segment might be helpful.  

The Veteran was afforded an additional VA examination in March 2011.  The examiner again noted the accident and the Veteran's complaints of disfigurement and his inability to have his jaw wide open.  

Visual examination revealed a partially dentulous mouth with no apparent sores or inflammation.  There was no apparent periodontal disease.  There was a Class I occlusion with crowding of the anterior teeth and a slight slide anteriorly into centric occlusion.  There was no deviation on opening.  The midline was not off in the closed position.  There were no significant lingual ridges or occlusal wear consistent with bruxism or malocclusion.  The segments of the left mandible had healed in a malposed position with the posterior segment being superior and the mental segment protruding laterally 2 mm.  There was slight pain on palpation of the inferior border of that area as well as sharp bony edges.  

With regard to the temporomandibular joint, there was no sensitivity to palpation of the internal and lateral pterygoids on either joint or the distal surfaces of the condyles.  There was also no crepitus in either joint.  Right and left lateral excursion was from 0 to 16 mm.  Interincisal range of motion was from 0 to 39 mm.  

Panoramic x-rays showed that the healed segments of the fracture were displaced but well healed.  There was atrophy of the posterior segment which exacerbated the visible contour of the left inferior border.  A diagnosis of status post left mandibular fracture was rendered.  As to the subjective complaints, the examiner noted that the Veteran complained about the esthetics of the disfigurement.  With regard to objective findings, there was radiographic evidence that the fractured segments were malpositioned.  

The Veteran was scheduled for a scar examination in April 2011, but failed to appear for the examination.  He has not given any reason for his failure to appear nor has he indicated that he did not receive notice for the examination.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this instance, both Diagnostic Code 9904 and 9905 are based on the same symptomatology, i.e., the degree of motion.  As such, to rate the Veteran separately under both diagnostic codes would be pyramiding, which is not permitted. 

As it relates to the residuals of the left mandible fracture, the Board notes that with regard to DC 9904, the relevant evidence includes the results of VA examinations which demonstrate that the Veteran has been shown to have vertical opening of no less than 31 mm. and right and left lateral excursion to no less than more than 4 mm.  Panoramic x-rays, while showing segments of the fracture were displaced, were noted to be clearly well healed.  Moreover, there was no deviation on opening and the midline was not off in the closed position, with no demonstration of significant lingual ridges or occlusal wear consistent with bruxism or malocclusion.  The Board does observe that segments of the left mandible had healed in a malposed position with the posterior segment being superior and the mental segment protruding laterally 2 mm and that there was slight pain on palpation of the inferior border of that area as well as sharp bony edges.  

The Board finds that the overall symptomatology, as evidenced by the above findings, more closely approximates the criteria necessary for moderate displacement, as opposed to severe displacement.  There has also been no loss of masticatory function and no examiner has described the displacement as severe.  Therefore, a higher rating is not warranted under Diagnostic Code 9904.   

The Board has also considered the Veteran's claim for an increased rating under other applicable diagnostic codes.  Under Diagnostic Code 9905 for temporomandibular articulation, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 mm.  A 10 percent rating may also be assigned when the range of motion limited to between 0 and 4 mm.  A 20 percent rating is assigned when the inter-incisal range of motion is between 21 and 30 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  As noted in the examination reports cited above, the Veteran's range of motion clearly falls within the range contemplated by a 10 percent evaluation.  Therefore, a higher rating is likewise not warranted under this diagnostic code.

Additionally, the Veteran has never been diagnosed with, nor does he contend, that his jaw disability manifests chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, any loss of the mandible, any loss of the ramus, any loss of the condyloid, or any loss or malunion of the maxilla.  Therefore, the Veteran is not entitled to a higher rating under DCs 9900-9902, 9906, 9908, 9911, and 9914-9916.  38 C.F.R. § 4.150.  The potential disabling effects of pain have been considered in evaluating the Veteran's service-connected residuals of the left mandible fracture.  While he has complained of pain, the Board finds that this is contemplated in the 10 percent rating assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.130.  There is no showing of additional limitation of function such as to enable a finding that the Veteran's disability picture most nearly approximates the next-higher rating under DC 9905.

As to facial scars, the Board notes that the Veteran contends that his scars are disfiguring.  However, the Veteran has been afforded 3 VA examinations, with no VA examiner indicating objective findings of disfigurement.  Moreover, at the time of the May 2006 VA examination, the scar was noted to measure .025 cm in length by .025 cm in width and was level with no tenderness.  The examiner specifically found that there was no present disfigurement, ulceration, adherence, inflammation, edema, or tissue loss associated with the scar and that no abnormal texture or unstableness of the scar was present.

As noted above, the Veteran was specifically scheduled for a VA scar examination in April 2011 to address any concerns that he had raised but failed to appear for the examination and has not given any reason for his failure to appear.  The results of this examination may have been beneficial towards the Veteran's claim.  Based on the failure of the Veteran to attend the examination, without good cause, the Board must either deny the claim or evaluate the disability based on the evidence of record.       

The Board finds that the objective medical evidence of record, including the findings made by the VA examiners, does not demonstrate that the Veteran's residuals are disfiguring, outweighing the statements of the Veteran.  Furthermore, the Veteran's residuals of a left mandible fracture do not meet any of the eight characteristic of disfigurement.  Therefore the Veteran is not entitlement to an increased rating under Diagnostic Code 7800 or under Diagnostic Codes 7802, 7803, or 7804 for any period of time covered by this appeal.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's left mandible fracture residuals and facial scar manifestations are contemplated by the rating schedule.  The disabilities have also not required any recent periods of hospitalization.  While the Board notes that the Veteran has indicated that the appearance caused by the residuals of a jaw fracture has interfered with his ability to obtain employment and caused him to become an alcoholic, the objective medical findings, as reported by the VA examiners, do not reveal any disfigurement.  The examiners have also not reported that the Veteran's jaw fracture residuals markedly interfere with his employment/employability.  Moreover, as noted above, the Veteran was scheduled for a scar examination in April 2011 and did not appear for the examination.  The results of the examination may have been beneficial to his claim.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Regarding the issue of whether the Veteran's statements reasonably raise the claim of a TDIU (total disability evaluation based on service connected disabilities), the Board finds that the answer is clearly no.  The limited nature of the service connected evaluation, the post-service medical examinations, and the Veteran's statements are found to provide factual evidence against such an indication.  Given the Veteran's statements, the Board also does not believe that any secondary service-related contentions (capable of VA compensation) has been reasonably raised by the record.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  As it relates to the increased evaluation claim for residuals of a left mandible fracture, the Board observes that in an April 2006 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As it relates to the fractured left mandible residual claim, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the April 2006 letter.  

As it relates to the increased evaluation for the facial scars, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, a portion of the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  The Board notes that by way of letter sent to the Veteran in March 2011, he was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter was sent subsequent to the initial AOJ decision in this matter.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the same letter.  However, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  As it relates to the left fractured mandible residuals claim, the Veteran has been afforded three VA examinations.  The information obtained from these examinations is sufficient to rate the current appeal.  As it relates to the facial scar claim, while the scars were noted at the time of the dental examinations, the Veteran was scheduled for a VA examination specifically relating to his scars in April 2011 and did not report for the examination.  Such an examination would have been beneficial  to the Veteran's claim and provided detailed information as it related to the scars.  As such, the Board will address the issue based upon information contained in the file and reported at the time of the prior VA examinations.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He was also given an opportunity to appear at a hearing and failed to appear.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

An evaluation in excess of 10 percent for residuals of a fracture of the left mandible is denied.  

An increased (compensable) disability evaluation for facial scars is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


